Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 1 of 17 - Page ID#: 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                             COVINGTON DIVISION
                         CASE NO:__________________

                                  Electronically Filed

SELECTIVE INSURANCE COMPANY OF SOUTH CAROLINA                             PLAINTIFF

v.
                   COMPLAINT FOR DECLARATORY JUDGMENT

MIAMI VALLEY PAPER TUBE COMPANY
     SERVE:     Registered Agent
                Daniel V. Tombragel
                6180 North Dilcrest Circle
                Florence, Kentucky 41042

KRISTIAN COLLINS
1270 Dunn Mazie Road
Williamstown, Kentucky 41097

CROWN SERVICES, INC.

       SERVE:       Registered Agent
                    Corporation Service Company
                    421 West Main Street
                    Frankfort, Kentucky 40601

AMERICAN ZURICH INSURANCE COMPANY                                       DEFENDANTS

       SERVE:       Registered Agent
                    Corporation Service Company
                    421 West Main Street
                    Frankfort, Kentucky 40601


                              *     *      *      *      *

       The Plaintiff, Selective Insurance Company of South Carolina (“Selective”), files

this Complaint for Declaratory Judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure against the Defendants named below and alleges as

follows:
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 2 of 17 - Page ID#: 2



                                         PARTIES

       1.     Selective is an Indiana corporation with its principal place of business in

Branchville, New Jersey, and is licensed and authorized to issue policies of insurance in

the Commonwealth of Kentucky.

       2.     Miami Valley Paper Tube Company (“Miami Valley”) is an Ohio corporation,

with a principal place of business in Crittenden, Grant County, Kentucky.

       3.     Kristian Collins is a citizen and resident of Grant County, Kentucky.

       4.     Crown Services, Inc. (“Crown”), is an Ohio corporation with a principal place

of business in Columbus, Ohio. At all times pertinent hereto, Crown had substantial

contacts with the Commonwealth of Kentucky and maintained a business office in

Florence, Kentucky.

       5.     American Zurich Insurance Company (“American Zurich”) is a citizen of the

State of Illinois with its principal place of business in Schaumberg, Illinois and authorized

to issue policies of workers compensation insurance in the Commonwealth of Kentucky.

                               JURISDICTION AND VENUE

       6.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332 as there is diversity of citizenship among the parties, and the matter in controversy

exceeds the sum of $75,000, exclusive of interest, attorneys’ fees and costs.

       7.     Venue is proper in the United States District Court for the Eastern District

of Kentucky, Covington Division pursuant to 28 U.S.C. § 1391.          Selective issued the

insurance policies at issue in this matter to Miami Valley, at its principal place of business

in Crittenden, Grant County, Kentucky. The injuries from which this coverage action

arises were sustained at Miami Valley’s plant in Grant County, Kentucky and resulted in



                                              2
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 3 of 17 - Page ID#: 3



the payment of workers’ compensation benefits under the Kentucky Workers

Compensation Act.

                                NATURE OF THE CLAIM

       8.     This is an action for a Declaratory Judgment pursuant to 28 U.S.C. § 2201

for the purpose of construing and interpreting the terms of insurance contracts issued by

Selective to Miami Valley and for a determination of the rights and obligations, if any, of

the parties arising from said insurance contracts. An actual controversy exists regarding

the issue of coverage under the subject insurance policies for claims asserted in two state

court actions filed against Miami Valley.

                               FACTUAL BACKGROUND

       9.     On or about July 18, 2018, Kristian Collins (“Collins”) filed suit in the

Hamilton County, Ohio Court of Common Pleas, Case No. A 1803514, against Miami

Valley, two of its officers, Marshall Hutcheson and Brian Hutcheson, and Crown (the

“Collins Complaint”). The Complaint named Crown as a nominal defendant to assert any

claims that it or its insurer had for reimbursement of workers compensation benefits paid

to Collins. Crown has been subsequently dismissed by Order entered September 15,

2018. A copy of the Collins Complaint is attached hereto as Exhibit A.

       10.    The Collins Complaint alleges that Collins sustained injuries on August 23,

2017, while working at Miami Valley’s plant in Grant County, Kentucky, when her hair

became entangled in a piece of equipment identified as a cutting machine. At that time,

Collins alleges that she was an employee of Crown, and assigned to work at Miami

Valley’s plant on a temporary basis pursuant to the terms of a General Staffing Agreement

(“Agreement”). (Collins Complaint, Ex. A).



                                             3
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 4 of 17 - Page ID#: 4




      11.    The Collins Complaint asserts a claim for Intentional Injury under Ohio

statute, alleging that Defendant Miami Valley, acting through the individual defendants

(Marshall Hutcheson and Brian Hutcheson), intentionally removed a safety guard from

the cutting machine on which Collins was working, and that such intentional conduct was

the direct and proximate cause of her injuries and damages. Collins further asserts that

Miami Valley, and the individual defendants, knew or should have known that the removal

of the safety guard rendered the cutting machine unsafe, defective and unreasonably

dangerous to its operators.

      12.    Collins seeks compensatory damages for pain and suffering, medical

expenses, loss of earnings and earning capacity from Miami Valley and the two

individually named officers, Marshall Hutcheson and Brian Hutcheson, for the injuries

sustained at Miami Valley’s plant.

      13.    On or about August 22, 2018, Crown and American Zurich filed a separate

suit against Miami Valley in the Cuyahoga County, Ohio Court of Common Pleas, Case

No. CV 18 902556 (the “Crown Complaint”). A copy of the Crown Complaint is attached

hereto as Exhibit B. The Crown Complaint alleges that Crown is engaged in the business

of providing temporary staffing services to its clients, and had entered into a General

Staffing Agreement (“Agreement”) with Miami Valley (Crown Complaint, Ex. A). Under

the terms of the Agreement, Crown agreed to provide temporary employees, including

Collins, to Miami Valley to perform work at its Crittenden, Grant County, Kentucky

location. Further, pursuant to the terms of the Agreement, Crown agreed to maintain

workers compensation coverage for its employees assigned to Miami Valley through its



                                           4
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 5 of 17 - Page ID#: 5



insurer, American Zurich. Following Collins injury, workers compensation benefits have

been paid or will be payable to Collins under Kentucky law in the amount of $1,944,807.00

for which judgment is sought against Miami Valley.

       14.    The Crown Complaint asserts a claim for breach of contract in Count One

for Miami Valley’s alleged failure to properly supervise, train and provide safe working

conditions for assigned employees performing its work. As a result of such alleged breach

of contract, Collins received injuries for which Crown and its insurer, American Zurich,

have been required to pay workers compensation benefits.

       15.    Count Two of the Crown Complaint alleges that under the terms of the

Agreement, Miami Valley, is obligated to indemnify Crown for its losses as a result of

Collins’ injuries and payment of workers compensation benefits.

       16.   The Crown Complaint asserts a claim for subrogation in Count Three on

behalf of American Zurich for amounts paid to Collins under Crown’s workers

compensation policy as a result of Miami Valley’s alleged breach of the Agreement.

       17.    Selective had issued to Miami Valley a Commercial Policy and a Workers

Compensation and Employers Liability Insurance Policy, which were in effect at times

relevant herein. Selective has provided, pursuant to a full reservation of their rights, legal

representation to the Defendant, Miami Valley, including its two individually named

officers, in the underlying Collins and Crown actions.

       18.    Selective alleges and avers that a controversy exists between it and the

Defendants within the meaning of 28 U.S.C. § 2201 and that this Court is vested with the

power in the instant case to declare and adjudicate the rights, obligations and duties of

the parties under the policies of insurance at issue with reference to the underlying actions



                                              5
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 6 of 17 - Page ID#: 6



and claims raised therein. The parties to the underlying actions, Collins, Crown and

American Zurich, have been joined as they may have an interest in the outcome of this

declaratory judgment action.

                                       THE POLICIES

                                          COUNT I

(i)    Commercial General Liability Coverage

       19.    Selective incorporates by this reference Paragraphs 1 through 18 as if fully

set forth herein.

       20.    Selective issued Commercial Insurance Policy No. S 206005404 (the “CGL

Policy”) to Miami Valley for the policy period of January 1, 2017 to January 1, 2018. The

CGL Policy provides, in relevant part, Commercial General Liability coverage and

Commercial Umbrella Liability coverage pursuant to certain terms, conditions, limitations,

exclusions and endorsements. A copy of the CGL Policy is attached hereto as Exhibit

C.

       21.    The CGL Policy’s Commercial General Liability Coverage Form provides

liability coverage in relevant part as follows:

       Throughout this policy the words “you” and “your” refer to the Named
       Insured shown in the Declarations, and any other person or organization
       qualifying as a Named Insured under this policy. The words “we”, “us” and
       “our” refer to the company providing this insurance.
       SECTION I – COVERAGES
       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY
       1.     Insuring Agreement
              a.      We will pay those sums that the insured becomes legally
                      obligated to pay as damages because of “bodily injury” … to
                      which this insurance applies. We will have the right and duty
                      to defend the insured against any “suit” seeking those
                      damages.

                                                  6
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 7 of 17 - Page ID#: 7



               b.    This insurance applies to “bodily injury” … only if:

                     (1)    The “bodily injury” … is caused by an “occurrence”…
                            and

                     (2)    The “bodily injury” … occurs during the policy period.


       22.    The following relevant definitions are found in Section V of the Commercial

General Liability Coverage Form:

              3.     “Bodily injury” means bodily injury, sickness or disease
                     sustained by a person, including death resulting from any of
                     these at any time.

              13.    “Occurrence” means an accident, including continuous or
                     repeated exposure to substantially the same general harmful
                     conditions.

       23.    The definition of “bodily injury” is amended in the CGL Policy’s ElitePac

General Liability Extension Endorsement to include “mental anguish resulting from any

bodily injury, sickness or disease sustained by a person.”

       24.    Thus, in order for the Bodily Injury and Property Damage Liability coverage

found in Coverage A, to apply there must be “bodily injury” caused by an “occurrence” as

those terms are defined in the Policy, during the policy period.

       25.    The claims asserted in the Collins Complaint arise from allegations of

intentional acts of the Defendant Miami Valley in intentionally removing a safety guard

from the cutting machine on which Plaintiff was working, and that Miami Valley knew or

should have known that the removal of this guard rendered the cutting machine highly

dangerous and unsafe.




                                             7
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 8 of 17 - Page ID#: 8



      26.      Based upon the allegations contained in the Collins Complaint there are no

claims asserted therein for “bodily injury” caused by an “occurrence” during the policy

period as those terms are defined by the CGL Policy under applicable Kentucky Law.

      27.      The claims asserted in the Crown Complaint arise from allegations of

breach of contract by Defendant Miami Valley, which has exposed Crown and Zurich to

payment of workers compensation benefits for which they seek indemnity and/or

subrogation.

      28.      Based upon the allegations contained in the Crown Complaint there are no

claims asserted therein for “bodily injury” caused by an “occurrence” during the policy

period as those terms are defined by the CGL Policy under applicable Kentucky Law.

      29.      Furthermore and/or in the alternative, Coverage A also contains the

following exclusions, one or more of which precludes coverage from the allegations

contained in the Collins and Crown Complaints:

      2.       Exclusions
               This insurance does not apply to:
               a.    Expected Or Intended Injury
                     “Bodily injury” … expected or intended from the standpoint of
                     the insured….


               b.    Contractual Liability

                     “Bodily injury” … for which the insured is obligated to pay
                     damages by reason of the assumption of liability in a contract
                     or agreement. This exclusion does not apply to liability for
                     damages:

                     (1)    That the insured would have in the absence of the
                            contract or agreement; or



                                             8
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 9 of 17 - Page ID#: 9



                          (2)    Assumed in a contract or agreement that is an “insured
                                 contract”, provided the “bodily injury”… occurs
                                 subsequent to the execution of the contract or
                                 agreement….

                  d.      Workers’ Compensation And Similar Laws

                          Any obligation of the insured under a workers’ compensation,
                          disability benefits or unemployment compensation law or any
                          similar law.

                  e.      Employer’s Liability

                          “Bodily injury” to:

                          (1)     An “employee” of the insured arising out of and in the
                                  course of:

                                 (a)     Employment by the insured; or

                                 (b)     Performing duties related to the conduct of the
                                         insured’s business; ….

                          This exclusion applies whether the insured may be liable as
                          an employer or in any other capacity and to any obligation to
                          share damages with or repay someone else who must pay
                          damages because of the injury.

                          This exclusion does not apply to liability assumed by the
                          insured under an “insured contact”.

          30.     The ElitePac General Liability Extension Endorsement amends the

Employer’s Liability exclusion, set forth above, to add the following language:

                  This exclusion also does not apply to any “temporary worker”.

          31.     The policy defines terms relevant to the foregoing exclusions as follows:

                  5.      “Employee” includes a “leased worker”, or a “temporary worker”.   1


                  9.      “Insured contract” means:

1
    As amended by the Elitepac General Liability Extension Endorsement.

                                                    9
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 10 of 17 - Page ID#: 10




                      f.      That part of any other contract or agreement pertaining
                              to your business … under which you assume the tort
                              liability of another party to pay for “bodily injury” … to a
                              third person or organization. Tort liability means a
                              liability that would be imposed by law in the absence of
                              any contract or agreement.

               10.    “Leased worker” means a person leased to you by a labor
                      leasing firm under an agreement between you and the labor
                      leasing firm, to perform duties related to the conduct of your
                      business. “Leased worker” does not include a “temporary
                      worker”.

               19.    “Temporary worker” means a person who is furnished to you
                      to substitute for a permanent “employee” on leave or to meet
                      seasonal or short-term workload conditions.

        32.     Based upon the allegations contained in the Collins and Crown Complaints,

 and the language and exclusions contained in the Policy, Selective has no coverage

 obligation under the Policy for any injury, claim or damage asserted in either Complaint

 against Miami Valley, or its officers.

        33.    The Collins Complaint alleges an intentional injury arising from Miami

 Valley’s intentional conduct in removing safety guards from the equipment on which

 Collins was working.

        34.    There is further no coverage obligation under the Policy for any claims

 asserted in the Crown Complaint for breach of contract, indemnity and subrogation.

        35.    Selective has no coverage obligation because the allegations contained in

 the Collins and Crown Complaints do not constitute a claim for “bodily injury” caused by

 an “occurrence”, as those terms are defined in the Policy and/or because these claims

 are excluded from coverage under the Policy’s exclusions set forth above.




                                               10
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 11 of 17 - Page ID#: 11



        36.    The Policy’s Commercial Umbrella Liability Coverage provides the same

 general grant of coverage and exclusions as the Commercial General Liability Coverage

 Form and therefore all of the provisions cited above are also incorporated into the

 umbrella policy.

        37.    Kentucky law should control the interpretation of the Policy.

                                         COUNT II

 (ii)   Workers Compensation and Employers Liability Insurance Policy

        38.    Selective incorporates by this reference Paragraphs 1 through 37 as if fully

 set forth herein.

        39.    Selective additionally issued Policy No. WC 900280103 (the “WC Policy”)

 to Miami Valley for the policy period of January 1, 2017 to January 1, 2018. The Policy

 provides Workers Compensation and Employers Liability Insurance pursuant to certain

 terms, conditions, limitations, exclusions and endorsements. A copy of the policy is

 attached hereto as Exhibit D.

        40.    Part One of the WC Policy provides workers compensation coverage in

 accordance with Kentucky law in relevant part as follows:

        GENERAL SECTION

        C.     Workers Compensation Law

               Workers Compensation Law means the workers or workmen’s
               compensation law … of each state or territory named in Item 3.A. of
               the Information Page….


        PART ONE

        WORKERS COMPENSATION INSURANCE

        A.     How This Insurance Applies

                                             11
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 12 of 17 - Page ID#: 12



                This workers compensation insurance applies to bodily injury by
                accident or bodily injury by disease. Bodily injury includes resulting
                death.

                1.     The bodily injury by accident must occur during the policy
                       period.

                                     .      .        .

        B.      We Will Pay
                We will pay promptly when due benefits required of you by the
                workers compensation law.

                                     .      .        .

        F.      Payments You Must Make

                You are responsible for any payments in excess of the benefits
                regularly provided by the workers compensation law including those
                required because:

                1.     Of your serious and willful misconduct;

                3.     You fail to comply with a health or safety law or regulation; ….

        41.     For the Workers Compensation Insurance to apply there must be bodily

 injury by accident to an employee for which Miami Valley is responsible for the payment

 of workers compensation benefits under the Kentucky Workers Compensation Act, KRS

 Chapter 342.

        42.     Pursuant to the terms of the Crown Staffing Agreement, Collins was an

 employee of Crown at the time of the incident for whom Crown had agreed to provide

 workers compensation coverage while she was assigned to Miami Valley.

        43.     Under the Kentucky Workers Compensation Act, KRS 342.610, Miami

 Valley is a contractor deemed to be the statutory employer of Collins, and thus entitled to

 the exclusive liability or “up-the-ladder” tort immunity for the claims asserted in the Collins

 and Crown Complaints.

                                                12
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 13 of 17 - Page ID#: 13



       44.    Furthermore, and/or in the alternative, the claims asserted in the Collins and

 Crown Complaints are excluded from the coverage of the Workers Compensation

 Insurance.

       45.    The WC Policy’s Employers Liability Insurance in Part Two provides liability

 coverage in relevant part as follows:

       PART TWO
       EMPLOYERS LIABILITY INSURANCE
       A.     How This Insurance Applies
              This employers liability insurance applies to bodily injury by accident
              or bodily injury by disease. Bodily injury includes resulting death.

              1.     The bodily injury must arise out of and in the course of the
                     injured employee’s employment by you.

              2.     The employment must be necessary or incidental to your work
                     in a state or territory listed in Item 3.A. of the Information Page.

              3.     Bodily injury by accident must occur during the policy period.

       B.     We Will Pay
              We will pay all sums that you legally must pay as damages because
              of bodily injury to your employees, provided the bodily injury is
              covered by this Employers Liability Insurance.

              The damages we will pay, where recovery is permitted by law,
              include damages:

              1.     For which you are liable to a third party by reason of a claim
                     or suit against you by that third party to recover the damages
                     claimed against such third party as a result of injury to your
                     employee;
                                          .       .      .

              4.     Because of bodily injury to your employee that arises out of
                     and in the course of employment, claimed against you in a
                     capacity other than as employer.

                                           .        .     .


                                               13
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 14 of 17 - Page ID#: 14



              D.     We Will Defend

                     We have the right and duty to defend, at our expense, any
                     claim, proceeding or suit against you for damages payable by
                     this insurance. We have the right to investigate and settle
                     these claims proceedings and suits.

                     We have no duty to defend a claim, proceeding or suit that is
                     not covered by this insurance.


       46.    For the Employers Liability Insurance of the WC Policy to apply, there must

 be “bodily injury” by accident to an employee arising out of and in the course of

 employment by Miami Valley, which is necessary or incidental to Miami Valley’s work in

 Kentucky.

       47.    Based upon the allegations contained in the Collins and Crown Complaints

 there are no claims asserted therein for “bodily injury” to an employee of Miami Valley

 arising out of and in the course of employment by Miami Valley.

       48.    Furthermore, and/or in the alternative, the Employers Liability Insurance

 also contains the following exclusions, one or more of which precludes coverage from the

 allegations contained in the Collins and Crown Complaints:

              C.     Exclusions

                     This insurance does not cover:

                     1.     Liability assumed under a contract.

                                          .        .    .

                     3.     Bodily injury to an employee while employed in
                            violation of law with your actual knowledge or the actual
                            knowledge of any of your executive officers;

                     4.     Any obligation imposed by a workers compensation,
                            occupational disease, unemployment compensation,
                            or disability benefits law, or any similar law;

                                              14
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 15 of 17 - Page ID#: 15




                      5.     Bodily injury intentionally caused or aggravated by you;

          49.   Based upon the allegations contained in the underlying Complaints, and the

 language and exclusions contained in the Employers Liability Insurance, Selective has

 no coverage obligation under the WC Policy for any injury, claim or damage arising out

 of the allegations contained in the Collins Complaint or Crown Complaint.

          50.   Selective has no coverage obligation because the allegations contained in

 the Collins and Crown Complaints do not constitute a claim for bodily injury to an

 employee in the course and scope of employment with Miami Valley and/or because

 these allegations are excluded from coverage under the WC Policy’s exclusions set forth

 above.

          51.   Kentucky law should control the interpretation of the WC Policy.

                               DECLARATORY JUDGMENT

          52.   Selective incorporates by this reference Paragraphs 1 through 51 as if fully

 set forth herein.

          53.   Selective seeks a judgment declaring the rights and duties of Selective

 relative to an actual, present and existing controversy among Selective and the

 Defendants as to Selective’s obligations under the Commercial Policy and Workers

 Compensation and Employers Liability Policy for any claims asserted in the Collins or

 Crown Complaints.

          54.   Selective seeks a judicial declaration that it has no obligation under the

 above Policies to pay any amount owed or awarded to Collins, Crown, or American

 Zurich, or to otherwise provide coverage in the underlying state court actions.




                                             15
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 16 of 17 - Page ID#: 16



        55.    Selective seeks a judicial declaration that it has no obligation under the

 above Policies to defend Miami Valley, or its officers, against the allegations of the Collins

 Complaint or Crown Complaint in the underlying state court actions.

        56.    In addition to the foregoing provisions, Selective pleads all other conditions,

 terms, warranties, limits, definitions and exclusions of the Policies that may also be found

 to be applicable, and Selective reserves the right to amend its Complaint for Declaratory

 Judgment as additional or more specific information becomes available.

        WHEREFORE, Plaintiff, Selective, prays as follows:

        A.     That this Court adjudicate and declare that the Commercial General Liability

 Coverage and Commercial Umbrella Liability Coverage of the Commercial Policy of

 insurance issued to Miami Valley provides no coverage for any claim, injury or damages

 resulting from the allegations contained in the Collins Complaint;

        B.     That this Court adjudicate and declare that the Commercial General Liability

 Coverage and Commercial Umbrella Liability Coverage of the Commercial Policy of

 insurance issued to Miami Valley provides no coverage for any claim, injury or damages

 resulting from the allegations contained in the Crown Complaint;

        C.     That this Court adjudicate and declare that the Workers Compensation and

 Employers Liability Policy of insurance Selective issued to Miami Valley provides no

 coverage for any claim, injury or damages resulting from the allegations contained in the

 Collins Complaint;

        D.    That this Court adjudicate and declare that the Workers Compensation and

 Employers Liability Policy of insurance Selective issued to Miami Valley provides no




                                              16
Case: 2:18-cv-00174-WOB-CJS Doc #: 1 Filed: 10/02/18 Page: 17 of 17 - Page ID#: 17



 coverage for any claim, injury or damages resulting from the allegations contained in the

 Crown Complaint;

        E.    That this Court adjudicate and declare that Selective has no obligation to

 provide a defense to Miami Valley, or its individually named officers, in the underlying

 state court actions, and may withdraw its defense of Miami Valley in the underlying Collins

 and Crown lawsuits;

        F.     For such further legal and equitable relief as this Court deems just and

 proper.



                                           Respectfully submitted,


                                           /s/ Pamela Adams Chesnut___________
                                           PAMELA ADAMS CHESNUT
                                           GREEN CHESNUT & HUGHES, PLLC
                                           201 E. Main Street, Ste. 800
                                           Lexington, Kentucky 40507
                                           Tel: (859) 475-1471
                                           Fax: (859) 455-3332
                                           pchesnut@gcandh.com
                                           ATTORNEYS FOR PLAINTIFF
                                           SELECTIVE INSURANCE COMPANY
                                           OF SOUTH CAROLINA




                                             17
